DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in this application. Applicant's election with traverse of Group I & Species A in the reply filed on 11/18/2021 is acknowledged.  The traversal is on the ground(s) that all Groups and Species are classified in B64D 11/0007 and have substantially consistent elements and therefore no additional search burden is required.  This is not found persuasive because the different spacing and related elements that are different between Groups and Species required different pieces of prior art that certainly take more time to search and consider.
The requirement is still deemed proper and is therefore made FINAL.
The Applicant has withdrawn claims 8-9 & 11-20 and asserts that Claim 1 is generic. The Examiner notes that Claim 7 is marked as withdrawn in the claims and is related to Species B and therefore has been withdrawn as well. Claim 10 is also withdrawn as it is dependent on withdrawn claim 8 and is therefore directed to Species C. The Examiner notes that Claim 1 is NOT generic as bumpers or feelers is not present in Species B. Therefore, Claims 1-6 have been examined in this application and claims 7-20 have been withdrawn.
This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on 02/24/2020 & 07/20/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A) The phrases in Claim 1, “a second divider . . . a second distance is defined between the second front edge and the door” & “feelers” are not of the same embodiment in the disclosure and therefore constitute new matter. Feelers are present in the embodiment with the second divider placed against the door (no second distance). The Examiner notes that “a bumper” is present in the embodiment being claimed.

B) Claims 2-6 are also rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 4,346,756 to Dodd in view of in view of US Patent Number 5,125,520 to Kawasaki and further in view of JPH07-236527 to Matsushita.

A) As per Claim 1, Dodd teaches a structure (Dodd: Figure 1) comprising: 
a closed housing with an inlet port in a rear wall in fluid communication with a first volume and an outlet port (Dodd: Figure 1 & 5, inlet Item 28, outlet not shown similar to Item 28); 
a plurality of removable dividers (Dodd: Figure 1, Item 52) of even length including a first divider forming a bottom of the first volume and having a first front edge and a first rear edge, wherein a first distance is defined between the first front edge and a door forming a first channel in fluid communication with a second volume and a second divider forming a bottom of the second volume and having a second front edge, wherein a second distance is defined between the second front edge and the door, and said second divider having a second rear edge spaced from the rear wall of the housing, wherein dividers in the plurality of dividers successively lower from the first and second dividers have front edges and rear edges, the front edge forming communicating openings, each successively lower divider forming a successive volume, said front edges constrained for openings proximate the door (Dodd: Figure 5, airflow gap at front between tray and door created by Item 30); 
a bumper or feelers mounted to the door and contacting the front edges of at least a portion of the dividers to urge the dividers back (Dodd: Figures 1 & 5, Item 30).
Dodd does not teach said second divider having a second rear edge spaced from the rear wall of the housing, the second rear edge forming a second channel in fluid communication with the second volume;

stops mounted to side walls to engage the second rear edge and rear edges of at least a portion of the successively lower dividers.
However, Kawasaki teaches stops mounted to side walls to engage the second rear edge and rear edges of at least a portion of the successively lower dividers (Kawasaki: Figure 5 back of each rail 9 has stops).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dodd by adding rear stops, as taught by Kawasaki, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Dodd with these aforementioned teachings of Kawasaki with the motivation of preventing the trays from falling out of the opposite door when pushed in.
Dodd in view of Kawasaki does not teach that said second divider having a second rear edge spaced from the rear wall of the housing, the second rear edge forming a second channel in fluid communication with the second volume;
the rear edge of successively lower dividers forming communication openings the rear edges constrained for openings proximate the rear wall thereby controlling flow from the first volume to the second volume and to each successive volume.
However, Matsushita teaches said second divider having a second rear edge spaced from the rear wall of the housing, the second rear edge forming a second channel in fluid communication with the second volume;
the rear edge of successively lower dividers forming communication openings the rear edges constrained for openings proximate the rear wall thereby controlling flow from the first volume to the second volume and to each successive volume (Matsushita: Figure 4, each divider 1 is successively further forward).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Dodd in view of Kawasaki by having the dividers tiered further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762